20 So.3d 907 (2009)
Leo A. MENA, Petitioner,
v.
MBNA AMERICA BANK, N.A., Respondent.
No. 3D08-2297.
District Court of Appeal of Florida, Third District.
September 23, 2009.
Rehearing Denied November 3, 2009.
Leo A. Mena, in proper person.
Zakheim & Associates, and Sabine Michel and Sasha Haro, for respondent.
Before SUAREZ, ROTHENBERG, and SALTER, JJ.
SUAREZ, J.
Petitioner, Leo A. Mena, appeals the decision entered by the Circuit Court of the Eleventh Judicial Circuit, Appellate Division, for Miami-Dade County, affirming the decision of the County Court. On appeal, Mr. Mena requested that this Court reverse the County Court's decision. We treat this appeal as a second-tier Petition for Writ of Certiorari and deny the petition.
Petition denied.